Citation Nr: 0524427	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck problem.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran's claim was remanded by the Board in November 
2003 for a VA medical examination.


FINDING OF FACT

The veteran does not have a current neck disability that is 
related to disease or injury during his active military 
service.


CONCLUSION OF LAW

The criteria for service connection for a neck condition are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran asserts that he injured his neck in a car 
accident during service in 1962, and that it has given him 
problems ever since.

X-rays taken in January 1962, the same month as the accident, 
yielded no diagnostic findings, and the veteran's separation 
physical in June 1962 made no mention of any neck related 
problems.

In September 2001, X-rays were taken of the veteran's neck, 
revealing moderate spurring and bridging of C3 to C5, with 
narrowing of some of the lower interspaces.
A VA examination of the veteran's cervical spine found the 
veteran to have 30 degrees of flexion, 30 degrees of 
extension, lateral flexion to 30 degrees bilaterally and 
rotation to 35 degrees bilaterally.  The veteran's neck was 
found to be supple, and he was assessed as having 
degenerative joint disease in his cervical spine.  However, 
no medical opinion of record was provided as to whether the 
veteran's neck condition was caused by, or a result of, his 
time in service.

In an effort to assist the veteran in substantiating his 
claim, the Board remanded the veteran's claim for a VA 
medical examination of his neck and back which the veteran 
underwent in October 2004.  At the examination, the veteran 
indicated that his neck does not bother him much and it only 
bothers him when he cracks his neck or turns it suddenly one 
way or the other.  Following the examination, and after 
reviewing the veteran's claims folder, the examiner opined 
that given the fact that there was no treatment provided for 
the neck in the service, the veteran's neck condition is not 
likely to be related to service.  The examiner elaborated 
that the neck condition could not be related to the veteran's 
time in service without resorting to speculation.

Given that the VA examiner concluded that the veteran's neck 
condition was less likely than not related to the veteran's 
time in service, and combined with the lack of a medical 
opinion of record indicating a relationship between the 
veteran's neck condition and his time in service, the Board 
finds that the preponderance of evidence is against the 
veteran's claim, and, as such, reasonable doubt cannot be 
resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Accordingly, the veteran's claim of entitlement to 
service connection for a neck condition is denied.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001, May 2003, and September 2004.  Since these letters 
fully provided notice of elements (1), (2), (3) and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the May 2001 letter specifically requested that the 
veteran that send additional evidence, or information 
describing additional evidence, to the RO.  The September 
2004 letter indicated that if the veteran had any evidence in 
his possession that pertained to his claim to send it to the 
RO.  In addition, by virtue of the rating decision on appeal, 
the statement of the case (SOC), and the supplemental SOC 
(SSOC) the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the March 2005 SSOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

As for the timing of the section 5103(a) notice, the Board 
notes that the May 2001 letter was sent to the veteran before 
the November 2001 rating decision that is the subject of this 
appeal.  Consequently, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  The Board 
acknowledges that other letters were sent to the veteran 
after the RO decision that is the basis for this appeal.  The 
Board observes, however, that the Court acknowledged in 
Pelegrini at 120 that where the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  In this case, the RO provided 
section 5103(a) notice prior to the adverse decision, 
although this notice was later augmented.  Therefore, the 
Board concludes that, if there was any timing error in the 
notice, it would be harmless error without prejudice to the 
veteran, as the veteran has had ample notice and opportunity 
to submit evidence to support his claim.
 
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
treatment records identified by the veteran, and the Board is 
not aware of a basis for speculating that any relevant 
private or VA treatment records exist that have not been 
obtained.  The veteran was also provided with two VA 
examinations of his neck in 2001 and 2004.  Furthermore, the 
veteran was offered the opportunity to testify before the 
Board, but he declined.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for a neck condition is 
denied.
	


                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


